108 F.3d 1385
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Robert E. HIGDON, Plaintiff-Appellant,v.GENERAL SECURITY SERVICES, INC., a Minnesota corporation,Defendant-Appellee.
No. 95-36219.
United States Court of Appeals, Ninth Circuit.
Submitted March 5, 1997.Decided March 7, 1997.

Before:  WRIGHT, WALLACE and HAWKINS, Circuit Judges.


1
ORDER**


2
The judgment of the district court is affirmed for the reasons given in the court's Memorandum of Decision and Order Granting Summary Judgment filed November 20, 1995.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3